Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “heating unit” and “cooling module” in claim 1
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim limitations “heating unit” and “cooling module” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “unit” or “module” coupled with functional language “to produce said at least first and second different temperature zones” (heating unit and cooling module) without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier. Terms “heating” and “cooling” convey function rather than any structure for performing the claimed function.  
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 1-7 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: 
Regarding “heating unit”-Paragraph 0059-0060 discloses that heating elements may be electric load style, induction heating, lasers, Peltier thermoelectric heating, while Paragraph 0051 discloses that the heating unit can be attached to the sink by welding or by using epoxy or adhesive; 
Regarding “cooling module”-Paragraph 00060 discloses that a Peltier thermoelectric device may be used as cooling module 65.  Conventional compressors and refrigeration systems, gel, and cooling packs or containers are also disclosed.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 4-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 13-14 and 22 of U.S. Patent No. 10863848.
Application 17/011616
Patent 10863848
1. A sous vide system, comprising:
13. A liquid-based sous vide cooking system, comprising
a container adapted for sous vide operation having an amount of liquid present therein 

a kitchen sink for holding water, 

with at least first and second different temperature zones distinct from one another in the amount of liquid in the container,
“…includes two or more different temperature zones distinct from one another, wherein the temperature zones are within the water in the kitchen sink”
wherein the sous vide system includes 1) at least two heating units 
“two or more heating units adapted for attachment to and removal from the kitchen sink and adapted to heat water therein within a temperature range of 120° F. to 160° F in a second mode of operation for sous vide cooking in the kitchen sink”
“wherein the two or more heating units for heating, respectively, the two or more different temperature zones in the water to different temperatures in the kitchen sink”
a temperature control unit coupled to said at least two heating units 

“a temperature control unit coupled to the two or more heating units”
first and second temperature sensors providing feedback to the temperature control unit for the first and second temperature zones, 
“first and second temperature sensors providing feedback to the temperature control unit”
wherein the first temperature sensor is adapted to monitor the temperature of the amount of liquid or a first foodstuff present in the amount of liquid in the first temperature zone and the second temperature sensor is adapted to monitor the temperature of the amount of liquid or a second foodstuff present in the amount of liquid in the second temperature zone,  

“wherein the first temperature sensor is adapted to monitor the temperature of the food to be cooked in the sealed cooking bag or sealed container immersed in the water in the kitchen sink, the first temperature sensor being present within the sealed cooking bag or container, and wherein the second temperature sensor is adapted to monitor the temperature of the water in the kitchen sink”
wherein the temperature control unit is responsive to the first and second temperature sensors and is adapted to control the liquid temperature in the first and second temperature zones to different temperatures for respective periods of time to reach established target temperatures for the first and second foodstuffs in the first and second temperature zones.
“wherein the temperature control unit is responsive to both the first and second temperature sensors and is adapted to control the water temperature in the kitchen sink for cooking said food inside the sealed cooking bag or sealed container present in the water for a period of time when the on/off switch is in the on position to cook the food to a target food temperature, wherein the target food temperature is established in accordance with the food being cooked; wherein the system includes two or more different temperature zones distinct from one another, wherein the temperature zones are within the water in the kitchen sink, wherein the two or more heating units for heating, respectively, the two or more different temperature zones in the water to different temperatures in the kitchen sink.”
4. wherein the container is a kitchen sink.  
13. “kitchen sink for holding water”
5. including a rack assembly for supporting the first and second foodstuffs in the at least first and second temperature zones.  
14. including a cooking rack for supporting the sealed cooking bag or container, positionable in the kitchen sink.
6. including a rack assembly configured to support foodstuffs across the first and second temperature zones.  
14. including a cooking rack for supporting the sealed cooking bag or container, positionable in the kitchen sink.
1. “…one cooling module to produce said at least first and second different temperature zones having different temperatures in the amount of liquid in the container…”
22. including a cooling module having a water cooling capability for cooling another temperature zone in said water in the kitchen sink separate from the two or more different heated temperature zones in said water present in the kitchen sink.


 Although the claims at issue are not identical, they are not patentably distinct from each other because claim 13, or claim 13 and 22, of the ‘848 Patent anticipates each limitation of claims 1 and 4 of the instant application, while claim 14 of the ‘848 Patent anticipates the limitation of claims 5 and 6 of the instant application. Furthermore, the limitations of “supporting the first and second foodstuffs in the at least first and second temperature zones” and “support foodstuffs across the first and second temperature zones” recited in claims 5 and 6, respectively, refer to the intended use of the claimed rack assembly and does not provide a structural distinction over the cooking rack claimed in the ‘848 Patent (which would also be structurally capable of supporting the first and second foodstuffs in the at least first and second temperature zones” and “support foodstuffs across the first and second temperature zones” depending on the size/shape of the foodstuffs.).  Here, the foodstuffs of claims 5 and 6 are not positively recited as structural limitations and, instead, refer to objects intended to be placed upon the claimed rack assembly.  As such, the foodstuffs, as well as, the manner in which they are positioned relative to the different temperature zones, do not require a structural modification of the claimed rack assembly.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claim(s) 1, 3, 5, and 6 is/are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by Polster (U.S. Patent 5445062).
	Regarding claim 1, Polster teaches a sous vide system comprising (Abstract; “A food cooker/rethermalizer especially suited for cooking or for reheating of prepared, packaged meat and sauce entree items, and optionally for cooking vegetables.”) (4:5-15; “apparatus for cooking or rethermalizing food. It achieves fluid flow action over the surfaces of all of the food packages in a cooking or rethermalizer vessel, for excellent heat exchange with the packages. The invention provides a unique cooking/rethermalizing apparatus and system which effects uniform cooking, or uniform reheating of individual portions of previously prepared and packaged food. The apparatus effects uniform heating of food items, even when placed anywhere in the heating bath at different times”) (5:42-47; “provide a cooking/rethermalizing system that allows separate temperature control of laterally adjacent bath zones in the vessel, to match the zone heat input to the load of that zone, and in a fashion minimizing temperature overshoot in another zone.”) (Figures 1-6, system 12):
a container (vessel 30 having four side walls 32 and bottom wall 34, which, together, form an open top vessel) adapted for sous vide operation (cooking or reheating of packaged foods) having an amount of liquid present therein with at least first and second different temperature zones distinct from one another in the amount of liquid in the container (5:42-47; “…a cooking/rethermalizing system that allows separate temperature control of laterally adjacent bath zones in the vessel, to match the zone heat input to the load of that zone, and in a fashion minimizing temperature overshoot in another zone.”), 
wherein the sous vide system includes 1) at least two heating units or 2) at least one heating unit and one cooling module to produce said at least first and second different temperature zones having different temperatures in the amount of liquid in the container (8:32-37 and Figure 10B; “these resistance heaters are shown in three zones, heat zone A, heat zone B and heat zone C, sequentially along the length of the vessel (FIG. 5)… The reason for having the heaters in zones is that uneven loading without zones, if sensed, would heat the entire bath in response to the sensed load causing the rest of the bath to overheat.”) [Polster teaches “resistance heaters” which implies more than one resistance heater], wherein the heating units (80) are adapted to heat the liquid within a temperature range of 120F to 160F for sous vide cooking (10:52-67; “In operation, the vessel is filled with water and heated to a preset temperature. The selected temperature may be anywhere between 140° F (at which bacteria are killed) and 212° F (boiling temperature), for example 145° F (for holding food, precooking, medium rare beef, and to be certain to kill bacteria), 160° F (for cooking chicken or fish), 170° F (to cook lobster), 180° F (to reheat or rethermalize food), 200° . or 205° F. (to cook vegetables) or 212° F (to cook pasta). The temperature selected is maintained in the bath within about two degrees, by the temperature control sensors and cooperative resistance heaters of this apparatus. Individual packages of previously prepared or raw food, e.g., meat entrees and sauces, are inserted sequentially in the respective locations of compartments of the; locator rack, and zones of the bath…”); 
a temperature control unit (control circuitry shown in Figures 10A, 10B) (10;47-51; “The example circuitry in FIGS. 10A and 10B was employed on the prototype for the invention. It may alternatively be substituted by lower cost, printed circuit boards accomplishing the same basic functions, as noted previously.”) coupled to said at least two heating units or at least one heating unit and one cooling module; and 
first and second temperature sensors (81a-c; 81’a-c) providing feedback to the temperature control unit for the first and second temperature zones, wherein the first temperature sensor is adapted to monitor the temperature of the amount of liquid or a first foodstuff present in the amount of liquid in the first temperature zone and the second temperature sensor is adapted to monitor the temperature of the amount of liquid or a second foodstuff present in the amount of liquid in the second temperature zone, wherein the temperature control unit is responsive to the first and second temperature sensors and is adapted to control the liquid temperature in the first and second temperature zones to different temperatures for respective periods of time to reach established target temperatures for the first and second foodstuffs in the first and second temperature zones. (8:44-68; “ Each zone, therefore, is separately heated in response to the temperature sensing devices for that zone, mounted to the outside surface of the vessel. More specifically, each heating element is responsive to the average of the temperature noted by a lower thermal sensor 81' and the corresponding one of the upper thermal sensors 81 (FIG. 5) mounted to the vessel 30 at longitudinally spaced locations adjacent the three zones respectively, and at a position within the heater robber and at a specific distance from the nearest heater coil. The heater layer purposely does not cover the lower comers of the vessel, with two of the lower temperature sensors 81' being mounted to the vessel wall at the comers (FIG. 5). As noted, the average reading on upper sensor 81 and lower sensor 81' is used to control the heater for each zone. The location of the upper sensors 81 adjacent the heater enables these sensors to quickly detect rising temperature so as to compensate for lag time and therefore eliminate temperature overshoot, i.e., potential overrun of the temperature in a zone. The use of the average between the lower and upper sensors minimizes the effect of any tendency of the bath in that zone to stratify in different temperature layers and it makes the control extremely sensitive to load introduction for quick response time.”) (10:52-67; “In operation, the vessel is filled with water and heated to a preset temperature. The selected temperature may be anywhere between 140° F (at which bacteria are killed) and 212° F (boiling temperature), for example 145° F (for holding food, precooking, medium rare beef, and to be certain to kill bacteria), 160° F (for cooking chicken or fish), 170° F (to cook lobster), 180° F (to reheat or rethermalize food), 200° . or 205° F. (to cook vegetables) or 212° F (to cook pasta). The temperature selected is maintained in the bath within about two degrees, by the temperature control sensors and cooperative resistance heaters of this apparatus. Individual packages of previously prepared or raw food, e.g., meat entrees and sauces, are inserted sequentially in the respective locations of compartments of the; locator rack, and zones of the bath…”).
Regarding claim 3, Polster, as applied to claim 1, teaches each claimed limitation and further teaches wherein the at least first and second temperature zones are arranged for heating or cooling different regions of a single foodstuff.  
The phrase “heating or cooling different regions of a single foodstuff” is considered to refer to the material or article worked upon by the claimed system.  The "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." See MPEP 2115.
A large enough single foodstuff is capable of being placed within the liquid bath of the vessel of Polster where the different heat zones would be able to heat different regions of the foodstuff that reside within the respective heat zones.
Regarding claim 5, Polster, as applied to claim 1, teaches each claimed limitation and further teaches including a rack assembly (rack 40; Figs. 2, 7, 8 and 9) for supporting the first and second foodstuffs in the at least first and second temperature zones (9:35-41; “When the cooker/rethermalizer is put into operation, it will be realized that a variety of different meat entrees may be inserted at any one time in the multiple of locations in the locator rack, each requiting its own heating time optimum for that particular type of meat and style of cooking, as well as each independent packaged sauce being heated for a predetermined optimum time.”) (10:61-67; “ The temperature selected is maintained in the bath within about two degrees, by the temperature control sensors and cooperative resistance heaters of this apparatus. Individual packages of previously prepared or raw food, e.g., meat entrees and sauces, are inserted sequentially in the respective locations of compartments of the; locator rack, and zones of the bath, the insertion of each entry being followed by actuation of a product control switch 110 and a location button switch 104 as noted above, thereby activating the digital timer displayed at 120.”) (See also claim 1; “a food locator rack in said vessel having a plurality of defined locations for supporting packaged food items to be heated;”).  
Regarding claim 6, Polster, as applied to claim 1, teaches each claimed limitation and further teaches including a rack assembly (rack 40; Figs. 2, 7, 8 and 9) configured to support foodstuffs across the first and second temperature zones (9:35-41; “When the cooker/rethermalizer is put into operation, it will be realized that a variety of different meat entrees may be inserted at any one time in the multiple of locations in the locator rack, each requiting its own heating time optimum for that particular type of meat and style of cooking, as well as each independent packaged sauce being heated for a predetermined optimum time.”) (10:61-67; “ The temperature selected is maintained in the bath within about two degrees, by the temperature control sensors and cooperative resistance heaters of this apparatus. Individual packages of previously prepared or raw food, e.g., meat entrees and sauces, are inserted sequentially in the respective locations of compartments of the; locator rack, and zones of the bath, the insertion of each entry being followed by actuation of a product control switch 110 and a location button switch 104 as noted above, thereby activating the digital timer displayed at 120.”) (See also claim 1; “a food locator rack in said vessel having a plurality of defined locations for supporting packaged food items to be heated;”).  
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Polster (U.S. Patent 5445062) in view of Pardo (U.S. Patent 5280748)
Regarding claim 2, Polster, as applied in claim 1, teaches each claimed limitation except for wherein one or more of the at least first and second different temperature zones can be changed from heating to cooling. 
Pardo teaches that it is known in the art of kitchen appliances for heating and cooling packaged foods (1:5-7) (See also 2:7-26; batch cooking packaged foods to pasteurization temperatures, followed by rapid cooling where the overall process is known as sous vide) to change a temperature zone from heating to cooling (2:7-12; “apparatus for the batch cooking of packaged foods to pasteurization temperatures, followed by rapid cooling to +38°F min., thus providing refrigerated products with an extended shelf life suitable for shipment, rethermalization, and consumption.”) (2:38-60; “This begins with the ambient temperature of the food product, through the pasteurizing cooking cycle, and finally through the quick cooling cycle. After the food has been cooked it is necessary to prevent and reduce any chance of bacteria propagation by quickly reducing the temperature of the cooked food product to at least 38° F. and preferably lower. This quick cooling is done prior to removal of the product from the cook/cool tank and into the final refrigerated storage. The cooling sequence is an integral step following the cooking/pasteurizing cycle as it stops the cooking process, prevents over processing, and restricts bacterial growth. Once the product has been heated to the proper internal temperature, and for the required time period, it is important to minimize any opportunity for the growth of micro-organisms in the +120° F. to +60° F. range. Thus, quick cooling of the product down to refrigeration temperature of 35°-40° F. results in restriction of microbial growth and prevents autolytic changes in the product.”) (11:15-35; “After the food has been adequately cooked, the system is designed to reduce the temperature as quickly as possible. One procedure to do that is to first drain the tank down about 2/3 of the capacity so it is at the level of 1/3 of the tank by opening valve 56 on drain line 54. Then the valve 40 on the cold water line 36 is opened to add in the cold water which is at city cold water temperature (about 55° F.). The tank is refilled by this cold water. Then the water is drained again down to the same low level and a second refill is done with cold tap water. This water is then drained a third time to the 1/3 tank level and a third refill is done while the ice water valve 82 is opened at the heat exchanger to further cool the circulating water as it flows through the heat exchanger. Finally the fill water supply is turned off when it reaches the upper fill level and the water continues to circulate until the product reaches the desired chill temperature. The cooling water in this last step is cooled to a temperature in the range of about 38° F. to 32° F. The water can be drained prior to removal of the food packages by draining the water out line 54.”).
The advantage of changing a temperature zone from heating to cooling is that in doing so would provide refrigerated products with an extended shelf life suitable for shipment, rethermalization, and consumption, as well as, to minimize growth of micro-organisms after the food product has been sufficiently cooked (see above citations; See also 9:64 to 10:3).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was made to modify Polster with Pardo, by adding to the one or more temperature zones of Polster, with the changing from a heating to a cooling functionality of Pardo, in order to provide refrigerated products with an extended shelf life suitable for shipment, rethermalization, and consumption, as well as, to minimize growth of micro-organisms after the food product has been sufficiently cooked (see above citations; See also 9:64 to 10:3).
Claim 4 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Polster (U.S. Patent 5445062) in view of Kommers (U.S. Publication 2005/0044625)
Regarding claim 4, Polster, as applied in claim 1, teaches each claimed limitation except for wherein the container is a kitchen sink.  
Kommers teaches that it is known in the art of maintaining water temperature in a basin (Abstract; figure 1, heating unit 120, temperature sensor 60 operatively coupled to controller 100) (see also para. 0010) for the container to be a kitchen sink (Fig. 1 and para. 0003; “a kitchen sink and more specifically it relates to an apparatus to be used for controlling the temperature of the water in a kitchen sink (including a bath tub and/or other types of sinks) for some reasonably extended period of time, without the necessity of adding additional hot water to the basin of the sink itself to offset the loss of heat in the water as it naturally cools down over time.”) (para. 0022; “sink 20, is a device consisting of one or more basin(s) 30, each of which are generally connected with a drain 22, and usually a hot and cold water supply for washing and drainage, and can be generally represented by the many types of common types of sink 20 is as may be found in many contemporary residential homes and commercial buildings. These include kitchen sinks 20 that are used to prepare meals and wash dishes following a meal”) (para. 0024; sink 20 is an existing installed sink) (See also Figures 16-19 and paragraph 0024 in which a portable sink 32 is placed inside the basin of an existing sink 20 where the portable sink is usable for cooking).
 Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was made to modify Polster with Kommers, by substituting the container of Polster, with the kitchen sink of Pardo, in order to provide the cooking system to an existing structure commonly found in the kitchen (citations above and paragraph 0008), which would reduce the number of components needed.  That is, relying on an existing kitchen sink to serve as the container would allow for the container of Polster to be replaced by a commonly found existing structure. 
Claim 7 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Polster (U.S. Patent 5445062) in view of Eades et al. (U.S. Publication 2011/0185915).
Regarding claim 7, Polster, as applied in claim 1, teaches each claimed limitation except for wherein the temperature control unit comprises a smart phone, tablet or computer.
Eades teaches that it is known in the art of cooking appliances adapted for sous-vide cooking (para. 0002) (Fig. 5) to use a phone, smart phone, tablet or computer as a temperature control unit (PID controller 143 operatively coupled to heating unit 141 and temperature sensors 142) (para. 0029; “PID controller 143 uses a loop feedback mechanism to maintain the water temperature in the cooking chamber 111 at a preset temperature” and contains “a microprocessor that controls the heating unit 141 using an algorithm involving three separate parameters; the proportional (P), the integral (I) and derivative (D) values. The proportional value P determines the reaction to the current error, the integral value (I) determines the reaction based on the sum of recent errors, and the derivative value (D) determines the reaction based on the rate at which the error has been changing. The weighted sum of these three actions constitutes the manipulated variable (MV), which is used to adjust the heating process via a control element such as the power supply of a heating element”).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was made to modify Polster with Eades, by substituting the PCB temperature control unit of Polster, with the PID controller of Eades, to provide a control loop control device that is able to provide a stable control over the heating elements (See paragraphs 0029 and 0071).
	Furthermore, using a PID controller would amount to a simple substitution of art recognized temperature control devices using feedback control (PCB vs. PID controllers) performing the same function of using feedback control loops from data obtained via temperature sensors to control the heating output of a heating unit and the results of the substitution would have been predictable. (See MPEP 2144.06-II).
	
	


Claims 1, 3, 5, and 6 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Koether et al. in view of Vilgrain et al. (U.S. Publication 5097759).
	Regarding claim 1, Koether teaches a sous vide system (1:3-5; “invention relates to rethermalization appliances, and, in particular, to a system for designating a vat function and for controlling the water level in a sous vide rethermalizer.”) (Fig. 1 showing appliance 10 while Figure 2 depicts a block diagram for a control system for 10), comprising: 
a container (appliance 10 “for reheating and finishing food pouches prepared in accordance with sous vide cooking techniques;” 2:57-60) adapted for sous vide operation having an amount of liquid present therein (appliance 10 comprises a housing 12 including first and second chambers 14, 16 for holding water. 2:60-62) with at least first and second different temperature zones distinct from one another in the amount of liquid in the container (2:62-3:4; “The first chamber 14 comprises a holding tank or vat utilized for heating sous vide pouches to a temperature of approximately 140°F The second chamber 16 comprises a finishing tank or vat in which sous vide pouches are cooked for a short time period at approximately 180°F to complete cooking of the food contained within the pouches prior to serving. As will be explained in more detail below, the rethermalization function, i.e., holding or finishing, of the first and second vats 14, 16 may be re-designated by the operator as desired.”) (5:17-53; “The appliance operator may designate the vat function, i.e., holding or finishing, on-site in accordance with the kitchen configuration and the individual needs of the food service establishment. In addition, should one of the vats fail, the present invention enables re-designation of the operating vat in an efficient manner.”) [See also 7:28-34; “it can be seen that the system of the present invention provides intelligent control and monitoring of water levels in a sous vide appliance. Those skilled in the art will further recognize that the system of the present invention could easily be incorporated into single as well as multi-vat rethermalizers.”], 
wherein the sous vide system includes 1) at least two heating units (heating units 20, 22 and/or 70, 71) (3:5-7 and Figure 1; “Heating means are provided in the form of electrical heating elements 20, 22 to heat each tank 14, 16 to the respective desired temperature”) (5:48-62; “The set point temperatures received by the temperature controllers 62, 64 are stored for use in conventional temperature control and monitoring processes. Temperature sensors 63, 65 are mounted within each vat 14, 16 as well known in the art and provide output signals indicating the temperature of the water in the vats to the temperature controllers 62, 64 over signal lines 67 and 69, respectively. The temperature controllers 62, 64 control the temperature of the vats 14, 16 based on the set point temperatures received from the timing/parameter storage device 54, operating the heating elements 70, 71 associated with the vats to heat the water contained therein as necessary. The set point temperature for a holding vat is approximately 140° F., while the set point temperature for a finishing vat is approximately 180° F.”) considered an optional limitation) to produce said at least first and second different temperature zones having different temperatures in the amount of liquid in the container (as detailed above), 
wherein one of the at least two heating units is adapted to heat the liquid within a temperature range of 120F to 160F for sous vide cooking (2:62-3:4; “The first chamber 14 comprises a holding tank or vat utilized for heating sous vide pouches to a temperature of approximately 140°F The second chamber 16 comprises a finishing tank or vat in which sous vide pouches are cooked for a short time period at approximately 180°F to complete cooking of the food contained within the pouches prior to serving. As will be explained in more detail below, the rethermalization function, i.e., holding or finishing, of the first and second vats 14, 16 may be re-designated by the operator as desired.”) (5:48-62; “The set point temperatures received by the temperature controllers 62, 64 are stored for use in conventional temperature control and monitoring processes. Temperature sensors 63, 65 are mounted within each vat 14, 16 as well known in the art and provide output signals indicating the temperature of the water in the vats to the temperature controllers 62, 64 over signal lines 67 and 69, respectively. The temperature controllers 62, 64 control the temperature of the vats 14, 16 based on the set point temperatures received from the timing/parameter storage device 54, operating the heating elements 70, 71 associated with the vats to heat the water contained therein as necessary. The set point temperature for a holding vat is approximately 140° F., while the set point temperature for a finishing vat is approximately 180° F.”); 
a temperature control unit (Fig. 2; temperature controller 62, 64) coupled to said at least two heating units (20, 22, 70, 71) or at least one heating unit and one cooling module; and 
first and second temperature sensors (figures 1 and 2; temperature sensors 63, 65) providing feedback to the temperature control unit (62, 64) for the first and second temperature zones, wherein the first temperature sensor is adapted to monitor the temperature of the amount of liquid or a first foodstuff present in the amount of liquid in the first temperature zone and the second temperature sensor is adapted to monitor the temperature of the amount of liquid or a second foodstuff present in the amount of liquid in the second temperature zone (5:48-62; “The set point temperatures received by the temperature controllers 62, 64 are stored for use in conventional temperature control and monitoring processes. Temperature sensors 63, 65 are mounted within each vat 14, 16 as well known in the art and provide output signals indicating the temperature of the water in the vats to the temperature controllers 62, 64 over signal lines 67 and 69, respectively. The temperature controllers 62, 64 control the temperature of the vats 14, 16 based on the set point temperatures received from the timing/parameter storage device 54, operating the heating elements 70, 71 associated with the vats to heat the water contained therein as necessary. The set point temperature for a holding vat is approximately 140° F., while the set point temperature for a finishing vat is approximately 180° F.”), 
wherein the temperature control unit (62, 64) is responsive to the first and second temperature sensors (63, 65) and is adapted to control the liquid temperature in the first and second temperature zones to different temperatures for respective periods of time to reach established target temperatures (set point temperatures) for the first and second foodstuffs in the first and second temperature zones (5:48-62; “The set point temperatures received by the temperature controllers 62, 64 are stored for use in conventional temperature control and monitoring processes. Temperature sensors 63, 65 are mounted within each vat 14, 16 as well known in the art and provide output signals indicating the temperature of the water in the vats to the temperature controllers 62, 64 over signal lines 67 and 69, respectively. The temperature controllers 62, 64 control the temperature of the vats 14, 16 based on the set point temperatures received from the timing/parameter storage device 54, operating the heating elements 70, 71 associated with the vats to heat the water contained therein as necessary. The set point temperature for a holding vat is approximately 140° F., while the set point temperature for a finishing vat is approximately 180° F.”).
	Koether teaches each claimed limitation including wherein one of the at least two heating units is adapted to heat the liquid within a temperature range of 120F to 160F for sous vide cooking.  Koether teaches one of the two heating units being adapted to heat liquid to “approximately 140°F” and the other of the two heating units being adapted to heat liquid to “approximately 180°F.’ 
	Koether does not explicitly state operating both heating units to heat the liquid within a temperature range of 120°F to 160°F. However, Koether does teach that a user may re-designate the functions of the first and second vats.
	Vilgrain teaches that it is known in the art of sous vide appliances (Abstract; “A sous vide reheating device preferably includes at least two water heating chambers with each chamber having a heating device and a thermostat for controlling the temperature of the water in the chamber.”) to operate heating devices for both chambers within a temperature range of 120°F to 160°F (8:12-20; “first water heating chamber 28 is arranged to preheat the sous vide pouches and has a water bath which is maintained at a first predetermined temperature (preferably about 135 °F to about 140 °F).” 8:21-26; “second water heating chamber 30 is arranged to quickly heat the sous vide pouches immediately prior to serving and has a water bath which is maintained at a second predetermined temperature (preferably between 160 °F to about 165°F or from about 200°F to about 212°F).”).
	Vilgrain’s second chamber for heating sous vide pouches immediately prior to serving corresponds to the Koether’s second vat for heating sous vide pouches prior to serving.  Here, Vilgrain and Koether teach different ranges for heating sous vide pouches prior to serving.  Koether also states that the “exact temperatures of course, depend upon the type and texture of the food being heated” (1:33-35).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was made to modify Koether with Vilgrain, by replacing the temperature of the second heating unit of Koether, operating at a temperature of approximately 180°F, with the temperature of between 160°F of Vilgrain, since the operating temperature of a heating unit is interpreted to be a result effective variable that would be optimized in order to achieve a recognized result. In this case the recognized result would be the temperature at which to cook a food product. A person of ordinary skill in the art would recognize that the temperature influences the rate at which a food product cooks. Furthermore, as detailed above, cooking temperature depend on the type and texture of the food being heated. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See MPEP 2144.05-ll-A and MPEP 2144.05-ll-B.
Regarding claim 3, the primary combination, as applied to claim 1, teaches each claimed limitation and further teaches wherein the at least first and second temperature zones are arranged for heating or cooling different regions of a single foodstuff.  
The phrase “heating or cooling different regions of a single foodstuff” is considered to refer to the material or article worked upon by the claimed system.  The "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." See MPEP 2115.
A large enough single foodstuff is capable of being placed within the vessel of Koether where the different heat zones would be able to heat different regions of the foodstuff that reside within the respective heat zones.
Regarding claim 5, the primary combination, as applied to claim 1, teaches each claimed limitation. 
Vilgrain further teaches further teaches including a rack assembly (basket 44; Figs. 1, 6, 8) for supporting the first and second foodstuffs in the at least first and second temperature zones (4:30-41; “first and second water heating chambers may include a plurality of sub-dividers which partition each of the water chambers into a plurality of sub-chambers. In this way, the pouches within each water chamber may be distinguished according to the particular sub-chamber in which the pouch has been placed. A basket 44 (see FIG. 8) to form the sub-chambers comprises perforate walls arranged perpendicularly to a perforate base. The walls are sufficient to maintain the pouches within a particular sub-chamber without unduly restricting the flow of water from one sub-chamber to another.”) (4:43-49; “Each basket has a horizontal bar 45 along one side so as to keep the pouches from one sub-chamber from inadvertently moving into another sub-chamber. When in place, the horizontal bars are provided alongside one another in the middle of the chamber. The horizontal bars also provide stability for the walls of the baskets 44”).  
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was made to modify Koether with Vilgrain, by adding to the container of Koether, with the rack assembly of Vilgrain, for in doing so would provide a means for supporting food pouches within the liquid, while allowing for certain pouches to be distinguished from others, as well as, without unduly restricting the flow of water around the pouches.
Regarding claim 6, the primary combination, as applied to claim 1, teaches each claimed limitation.
Vilgrain further teaches including a rack assembly (basket 44; Figs. 1, 6, 8) configured to support foodstuffs across the first and second temperature zones (4:30-41; “first and second water heating chambers may include a plurality of sub-dividers which partition each of the water chambers into a plurality of sub-chambers. In this way, the pouches within each water chamber may be distinguished according to the particular sub-chamber in which the pouch has been placed. A basket 44 (see FIG. 8) to form the sub-chambers comprises perforate walls arranged perpendicularly to a perforate base. The walls are sufficient to maintain the pouches within a particular sub-chamber without unduly restricting the flow of water from one sub-chamber to another.”) (4:43-49; “Each basket has a horizontal bar 45 along one side so as to keep the pouches from one sub-chamber from inadvertently moving into another sub-chamber. When in place, the horizontal bars are provided alongside one another in the middle of the chamber. The horizontal bars also provide stability for the walls of the baskets 44”). 
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was made to modify Koether with Vilgrain, by adding to the container of Koether, with the rack assembly of Vilgrain, for in doing so would provide a means for supporting food pouches within the liquid, while allowing for certain pouches to be distinguished from others, as well as, without unduly restricting the flow of water around the pouches.
Claim 2 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Koether et al. in view of Vilgrain et al. (U.S. Publication 5097759) and in view of Pardo (U.S. Patent 5280748)
Regarding claim 2, the primary combination, as applied in claim 1, teaches each claimed limitation except for wherein one or more of the at least first and second different temperature zones can be changed from heating to cooling. 
Pardo teaches that it is known in the art of kitchen appliances for heating and cooling packaged foods (1:5-7) (See also 2:7-26; batch cooking packaged foods to pasteurization temperatures, followed by rapid cooling where the overall process is known as sous vide) to change a temperature zone from heating to cooling (2:7-12; “apparatus for the batch cooking of packaged foods to pasteurization temperatures, followed by rapid cooling to +38°F min., thus providing refrigerated products with an extended shelf life suitable for shipment, rethermalization, and consumption.”) (2:38-60; “This begins with the ambient temperature of the food product, through the pasteurizing cooking cycle, and finally through the quick cooling cycle. After the food has been cooked it is necessary to prevent and reduce any chance of bacteria propagation by quickly reducing the temperature of the cooked food product to at least 38° F. and preferably lower. This quick cooling is done prior to removal of the product from the cook/cool tank and into the final refrigerated storage. The cooling sequence is an integral step following the cooking/pasteurizing cycle as it stops the cooking process, prevents over processing, and restricts bacterial growth. Once the product has been heated to the proper internal temperature, and for the required time period, it is important to minimize any opportunity for the growth of micro-organisms in the +120° F. to +60° F. range. Thus, quick cooling of the product down to refrigeration temperature of 35°-40° F. results in restriction of microbial growth and prevents autolytic changes in the product.”) (11:15-35; “After the food has been adequately cooked, the system is designed to reduce the temperature as quickly as possible. One procedure to do that is to first drain the tank down about 2/3 of the capacity so it is at the level of 1/3 of the tank by opening valve 56 on drain line 54. Then the valve 40 on the cold water line 36 is opened to add in the cold water which is at city cold water temperature (about 55° F.). The tank is refilled by this cold water. Then the water is drained again down to the same low level and a second refill is done with cold tap water. This water is then drained a third time to the 1/3 tank level and a third refill is done while the ice water valve 82 is opened at the heat exchanger to further cool the circulating water as it flows through the heat exchanger. Finally the fill water supply is turned off when it reaches the upper fill level and the water continues to circulate until the product reaches the desired chill temperature. The cooling water in this last step is cooled to a temperature in the range of about 38° F. to 32° F. The water can be drained prior to removal of the food packages by draining the water out line 54.”).
The advantage of changing a temperature zone from heating to cooling is that in doing so would provide refrigerated products with an extended shelf life suitable for shipment, rethermalization, and consumption, as well as, to minimize growth of micro-organisms after the food product has been sufficiently cooked (see above citations; See also 9:64 to 10:3).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was made to modify Koether, as modified by Vilgrain, with Pardo, by adding to the one or more temperature zones of Koether, with the changing from a heating to a cooling functionality of Pardo, in order to provide refrigerated products with an extended shelf life suitable for shipment, rethermalization, and consumption, as well as, to minimize growth of micro-organisms after the food product has been sufficiently cooked (see above citations; See also 9:64 to 10:3).
Claim 4 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Koether et al. in view of Vilgrain et al. (U.S. Publication 5097759) and in view of Kommers (U.S. Publication 2005/0044625).
Regarding claim 4, the primary combination, as applied in claim 1, teaches each claimed limitation except for wherein the container is a kitchen sink.  
Kommers teaches that it is known in the art of maintaining water temperature in a basin (Abstract; figure 1, heating unit 120, temperature sensor 60 operatively coupled to controller 100) (see also para. 0010) for the container to be a kitchen sink (Fig. 1 and para. 0003; “a kitchen sink and more specifically it relates to an apparatus to be used for controlling the temperature of the water in a kitchen sink (including a bath tub and/or other types of sinks) for some reasonably extended period of time, without the necessity of adding additional hot water to the basin of the sink itself to offset the loss of heat in the water as it naturally cools down over time.”) (para. 0022; “sink 20, is a device consisting of one or more basin(s) 30, each of which are generally connected with a drain 22, and usually a hot and cold water supply for washing and drainage, and can be generally represented by the many types of common types of sink 20 is as may be found in many contemporary residential homes and commercial buildings. These include kitchen sinks 20 that are used to prepare meals and wash dishes following a meal”) (para. 0024; sink 20 is an existing installed sink) (See also Figures 16-19 and paragraph 0024 in which a portable sink 32 is placed inside the basin of an existing sink 20 where the portable sink is usable for cooking).
 Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was made to modify Koether, as modified by Vilgrain, with Kommers, by substituting the container of Koether, with the kitchen sink of Pardo, in order to provide the cooking system to an existing structure commonly found in the kitchen (citations above and paragraph 0008), which would reduce the number of components needed.  That is, relying on an existing kitchen sink to serve as the container would allow for the container of Koether to be replaced by a commonly found existing structure. 

Claim 7 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Koether et al. in view of Vilgrain et al. (U.S. Publication 5097759) and in view of Eades et al. (U.S. Publication 2011/0185915).
Regarding claim 7, the primary combination, as applied in claim 1, teaches each claimed limitation except for wherein the temperature control unit comprises a smart phone, tablet or computer.
Eades teaches that it is known in the art of cooking appliances adapted for sous-vide cooking (para. 0002) (Fig. 5) to use a phone, smart phone, tablet or computer as a temperature control unit (PID controller 143 operatively coupled to heating unit 141 and temperature sensors 142) (para. 0029; “PID controller 143 uses a loop feedback mechanism to maintain the water temperature in the cooking chamber 111 at a preset temperature” and contains “a microprocessor that controls the heating unit 141 using an algorithm involving three separate parameters; the proportional (P), the integral (I) and derivative (D) values. The proportional value P determines the reaction to the current error, the integral value (I) determines the reaction based on the sum of recent errors, and the derivative value (D) determines the reaction based on the rate at which the error has been changing. The weighted sum of these three actions constitutes the manipulated variable (MV), which is used to adjust the heating process via a control element such as the power supply of a heating element”).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was made to modify Koether, as modified by Vilgrain, with Eades, by substituting the temperature control unit of Polster, with the PID controller of Eades, to provide a control loop control device that is able to provide a stable control over the heating elements (See paragraphs 0029 and 0071).
	Furthermore, using a PID controller would amount to a simple substitution of art recognized temperature control devices using feedback control performing the same function of using feedback control loops from data obtained via temperature sensors to control the heating output of a heating unit and the results of the substitution would have been predictable. (See MPEP 2144.06-II).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN C DODSON whose telephone number is (571)270-0529. The examiner can normally be reached Mon.-Fri. 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571)270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN C DODSON/Primary Examiner, Art Unit 3761